Citation Nr: 1449424	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-22 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to November 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) wherein the RO, in part, denied the Veteran's claims for service connection for bilateral hearing loss, finding that no new and material evidence had been received, and tinnitus.  This case has since been transferred to the Los Angeles, California RO. 

In a June 2009 statement, accepted in lieu of a VA form 9, the Veteran withdrew his claims for service connection for arthritis pain of the lower extremities and varicose veins of the lower extremities.  Therefore these issues are not in appellate consideration. 38 C.F.R. § 20.204 (2014).

This case was previously before the Board in July 2012 at which time the Board found that new and material evidence had been received to reopen the service connection claim for bilateral hearing loss, and then remanded this claim along with the service connection claim for tinnitus for an examination.  During the course of the remand the RO granted service connection for right ear hearing loss in January 2013.  As there remains no case or controversy with respect to that claim it is no longer before the Board.  The issues of service connection for left ear hearing loss and tinnitus are now returned to the Board for appellate review.  

The issues of service connection for depression, hypertension, an increased rating for eczema, and service connection for osteopenia secondary to eczema have been raised by the record, but there is no record apparent to the Board indicating that these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed left ear hearing loss was incurred in service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for left ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for left ear hearing loss.  Other than the matter addressed in the remand section below, as this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for some disorders, including organic diseases of the nervous system, will be rebuttably presumed if manifested to a compensable degree within a year following active service. 38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2014).   

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In this case, the Veteran contends that his hearing loss is a result of exposure to acoustic trauma in service.  His initial claim for service connection for hearing loss was filed within a month of his retirement from active service in December 1984.

Service personnel records reflect that the Veteran's military occupational specialties (MOS) included inventory and supply management, basic airman, and airframe repairman during his active service, with service at various Air Force bases.  Thus, the Veteran's service records support his claims of in-service noise exposure. 

Service treatment reports reflect no complaints or findings related to hearing loss upon the Veteran's enlistment into active service and among his periodic evaluations throughout service.  A May 1984 retirement examination reflects audiometric testing was performed which revealed hearing threshold levels of 30 decibels in the right ear and 40 decibels in the left ear at 6000 Hertz. The Veteran was diagnosed on his service retirement examination with mild, high frequency bilateral hearing loss at the 6000 Hertz frequency. 

A March 1985 VA examination reflects the Veteran was evaluated as having hearing within normal limits bilaterally at low frequency and essentially normal hearing bilaterally at mid and high frequencies. 

In an August 2007 VA audiology evaluation, the Veteran reported a history of military noise for 25 years in the Air Force from airplanes and a history of occupational noise from airplanes.  He was assessed with puretone results of mild sensorineural hearing loss on the right at 2000 Hertz, sloping to moderate from 3000 to 8000 Hertz and mild sensorineural hearing loss on the left at 2000 Hertz, sloping to severe, high frequency hearing loss.  The Veteran was noted to be a borderline hearing aid candidate.  Audiometric testing results were not included in this evaluation report. 

The Board remanded this case for a medical opinion addressing the etiology of the Veteran's hearing loss in July 2012.  In August 2012 a VA audiology examination was performed.  At one point, the examiner checked the box that it was at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service, but later indicated that it was only the right ear hearing loss that was related to service.  In the rationale section the examiner commented that it appeared that the etiology of the Veteran's current hearing impairment in both ears had its origin of military service 28 years ago based on the May 1984 audiogram.  However, the examiner further commented that the subsequent audiogram in March 1985 showed hearing within normal limits.  The examiner thus determined that the decrease in hearing in May 1984 was likely a temporary threshold shift.  Therefore, it was the examiner's opinion that the etiology of the current hearing loss in the left ear was not likely to be service-related.

In addressing the merits of the Veteran's claim, the Board first notes that the August 2012 VA opinion does not carry much weight, as the examiner did not consider the Veteran's competent and credible assertions of decrease in hearing since his separation for military service.  Therefore, the examiner did not consider all pertinent information in concluding that the Veteran's left ear hearing loss was not related to military service.    

Even though there is no probative opinion of record addressing the etiology of the Veteran's hearing loss, the Board considers it significant that the Veteran was initially diagnosed with left ear hearing loss in service.  Moreover, he has since undergone clinical testing that establishes a current diagnosis of left ear hearing loss in support of his service connection claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that, in a claim for service connection, the requirement of a 'current disability' is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  

Where, as here, the record contains both in-service and post-service diagnoses of a chronic disorder (sensorineural hearing loss), no medical opinion as to etiology is necessary to grant service connection.  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, even without a probative medical opinion relating the Veteran's currently diagnosed left ear hearing loss to his military service, the Board finds that the evidence weighs in favor of his claim.  

The medical evidence establishes that the Veteran was diagnosed with hearing loss in service, has complained of hearing loss since service, and is currently diagnosed with left ear hearing loss.  Therefore, the record shows that the Veteran's left ear hearing loss has been a chronic condition since service.  Moreover, the Board observes that the Veteran has attested to his long-term hearing loss, which, as a lay person, he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  Further, the Board considers the Veteran's assertions of a continuity of hearing loss symptomatology since service to be credible in the absence of any probative evidence expressly negating those assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence). 

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical finding of left ear hearing loss in service and thereafter, and credible supporting evidence of a chronic hearing loss disorder in the left ear since service, the Board concludes that the evidence supports the grant of service connection for left ear hearing loss.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for left ear hearing loss is granted.


ORDER

Entitlement to service connection for left ear hearing loss is granted.


REMAND

Given that service connection has been granted for bilateral hearing loss due to exposure to acoustic trauma in service, an opinion should be provided to address whether the Veteran's tinnitus is secondarily related to his hearing loss disability.  The Veteran's representative also argued in a September 2014 brief that the examiner who provided the negative opinion regarding tinnitus being related to service did not adequately consider the Veteran's lay statements regarding onset of tinnitus in service and persisting since service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment records he has received for his tinnitus.

2.  Send a notice letter addressing the criteria for substantiating a service connection claim for tinnitus secondary to hearing loss.

3.  Make arrangements to obtain medical opinions to address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was caused, or alternatively, aggravated (permanently worsened) beyond the natural progress of the disorder by the Veteran's service-connected hearing loss.  

Also please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his tinnitus was caused by his exposure to acoustic trauma in service. 

If warranted, the examiner(s) should examine the Veteran prior to making these assessments.

The examiner must consider the Veteran's lay statements concerning the onset of his tinnitus especially because tinnitus is capable of lay observation.

The claims file must be made available to, and reviewed by, the examiner.  Any appropriate testing should be conducted.

Please provide a complete rationale for your opinion(s).  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


